FILED
                             NOT FOR PUBLICATION                             AUG 02 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JESUS MANUEL GUTIERREZ-NEYOY,                    No. 13-72979
AKA Jesus Manuel Guitierrez-Neyoy,
                                                 Agency No. A205-578-246
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Jesus Manuel Gutierrez-Neyoy, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision pretermitting his applications for



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

      **     The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal and voluntary departure. We have jurisdiction under 8

U.S.C. § 1252. We review de novo questions of law, Leal v. Holder, 771 F.3d

1140, 1144 (9th Cir. 2014), and deny the petition for review.

      Gutierrez-Neyoy’s contention that his conviction for felony endangerment

under Arizona Revised Statutes § 13-1201(A) is not categorically a crime

involving moral turpitude is foreclosed by our decision in Leal v. Holder. Id. at

1146 (felony endangerment in Arizona is a crime involving moral turpitude).

Accordingly, the BIA did not err in determining that Gutierrez-Neyoy is statutorily

ineligible for cancellation of removal and voluntary departure. See 8 U.S.C.

§§ 1101(f)(3), 1229b(b)(1)(B), 1229c(b)(1)(B).

      PETITION FOR REVIEW DENIED.




                                          2                                    13-72979